Judgment, Su*577preme Court, Bronx County (Richard L. Price, J.), rendered February 9, 2009, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him to a term of six years with five years’ postrelease supervision, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the prison term to 4V2 years, and otherwise affirmed.
The record does not establish a valid waiver of the right to appeal. We find the sentence excessive to the extent indicated. Concur — Andrias, J.P., Catterson, Moskowitz, Manzanet-Daniels and Román, JJ.